      Case 1:19-cr-00078-RP          Document 162            Filed 01/30/2020   Page 3 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )   CRIMINAL NO. A-19-CR-078
                                                  )
CHINONSO AGBAJI,                                  )
                                                  )
                       Defendant.                 )

                                             ORDER

       Came on to be considered the motion filed by the United States Attorney pursuant to Rule

48(a), Federal Rules of Criminal Procedure, requesting that Count 3 of the Indictment filed in this

cause on April 2, 2019, for this defendant, be dismissed. The Court, having duly considered the

motion, finds that the motion is meritorious. It is hereby

       ORDERED that the Government=s motion be GRANTED.



       SIGNED on the 30th day of           January              2020.




                                                      UNITED STATES DISTRICT JUDGE
